                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

GREGORY SCOTT, #02106377,                   §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:20-cv-479-JDK-JDL
                                            §
KIRK STIEFER, et al.,                       §
                                            §
      Defendants.                           §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Gregory Scott, a Texas Department of Criminal Justice prisoner

 proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983. The

 case was referred to United States Magistrate Judge John D. Love for findings of fact,

 conclusions of law, and recommendations for disposition.

       On April 15, 2021, Judge Love issued a Report recommending that Plaintiff’s

 civil rights action be dismissed for failure to state a claim upon which relief could be

 granted. Docket No. 24 at 12. A copy of this Report was sent to Plaintiff, and Plaintiff

 acknowledged receipt of the Report on April 23, 2021. Docket No. 25.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),




                                            1
superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).

      Here, Plaintiff did not object in the prescribed period. The Court therefore

reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

reviews his legal conclusions to determine whether they are contrary to law. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 24) as the findings of this Court. It is

therefore ORDERED that this case is DISMISSED with prejudice for failure to

state a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A(b). All pending motions are DENIED as moot.

          So ORDERED and SIGNED this 18th day of May, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                              2
